Citation Nr: 1207805	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE


Whether the reduction of the disability rating for residuals of adenocarcinoma of the prostate gland from 100 percent to 60 percent, effective on September 1, 2008 was appropriate. 




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO that reduced the rating for service-connected prostate cancer from 100 to 40 percent, effective on September 1, 2008.   

A subsequent rating decision in August 2010 increased the assigned rating for prostate cancer to 60 percent, effective on September 1, 2008.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a careful review of the record, the Board finds that the issue of the reduction of the service-connected residuals of prostate cancer from 100 percent to 60 percent must be remanded for further action. 

By way of history, the Board notes that the RO issued a February 2007 rating decision that granted service connection for adenocarcinoma of the prostate and assigned a 100 percent evaluation effective on February 1, 2007. 

The RO later issued a rating decision in October 2007 that proposed to reduce the 100 percent evaluation to 40 percent.  

An October 2007 notice letter informed the Veteran that he had 60 days to submit additional evidence and had 30 days to request a hearing on the matter; neither additional medical evidence was received, nor a hearing was not requested.  

Accordingly, in June 2008, the RO issued a rating decision that reduced the evaluation of the service-connected residuals of prostate cancer from 100 percent to 40 percent effect September 1, 2008. 

More recently, an August 2010 rating decision increased the evaluation of the service-connected residuals of prostate cancer to 60 percent, effective on September 1, 2008.

With regard to the propriety of the reduction, the medical evidence shows that the Veteran underwent a radical retropubic prostatectomy with bilateral pelvic lymphadenectomy in October 2006.  He then underwent a VA genitourinary examination in May 2007 and August 2010. 

According to 38 C.F.R. § 4.114, Diagnostic Code 7528, if there is no reoccurrence or metastasis then the disability is rated as residuals based on voiding dysfunction or renal dysfunction.

The current 60 percent rating is based on voiding dysfunction and is the maximum schedular rating available under those criteria.

Rating the disability under renal dysfunction could potentially provide higher ratings of 80 or 100 percent; however, a review of the record shows that the 2007 VA examination did not include tests and that 2010 examination included tests that did not reflect albuminuria with BUN or creatinine levels.  

Thus, the Board finds that the matter must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations omitted). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to ask the Veteran to identify any VA or non-VA treatment he has received for the residuals of prostate cancer since January 2010 and then take all indicated action to secure copies of those records.  

2.  Then the RO should schedule the Veteran for an appropriate VA examination(s) to determine the current extent of the residuals of the service-connected prostate cancer.  All tests needed to make this determination should be undertaken.  The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner(s) for review.  All pertinent findings should be reported.

The examiner is asked to specifically address whether the Veteran has current residuals of prostate cancer to include the extent of any renal dysfunction and/or voiding dysfunction.   

The VA examiner(s) should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner(s) is also asked to express all medical findings in terms conforming to the applicable rating criteria, to specifically include 38 C.F.R. §§ 4.115a, 4.115b.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing all indicated development actions, the RO should readjudicate the claim in light of all the evidence.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished an appropriate Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


